           Case 2:20-cv-04068-GEKP Document 10 Filed 09/30/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    BONITA HEADLAM-CLARKSON,
                  Plaintiff                                               CIVIL ACTION

                   v.

    CIGNA CORP., et al.,                                                  No. 20-4068
                      Defendant

                                                     ORDER

         AND NOW, this 30th day of September, 2020, it is ORDERED that the parties shall submit

a Joint Report of Rule 26(f) Meeting and Proposed Discovery Plan, drafted in accordance with the

Court's Template and Expectations and in compliance with Federal Rule of Civil Procedure 26(f),

within twenty-one (21) days of the date of this Order.

         Attached to this Order are (1) the Court's Notice to Counsel: Scheduling and Discovery

Policy; 1 (2) the Court's Checklist for Rule 26(f) Meet and Confer Regarding Electronically Stored

Information ("ESI");2 and (3) the Court's Template and Expectations for Joint Report of Rule 26(f)

Meeting and Proposed Discovery Plan.3 In addition to consulting the attached documents, counsel are

advised to review and follow Judge Pratter's General Pretrial and Trial Procedures. 4




          Also available at https://www.paed.uscourts.gov/documents/procedures/prapol8.pdf.
2
          Also available at https://www.paed.uscourts.gov/documents/procedures/prapol4.pdf
3
          Also available at https://www.paed.uscourts.gov/documents/procedures/prapol5.pdf.
4
          Judge Pratter's General Pretrial and Trial Procedures are available on the Judge's Procedures page of the
website for the United States District Court for the Eastern District of Pennsylvania (https://www.paed.uscourts.gov/),
or directly at https://www.paed.uscourts.gov/documents/ procedures/prapol2.pdf.
